IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 94-11114
                        Conference Calendar
                         __________________

UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DONNELL GIBSON,

                                      Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:94-CR-32-08
                        - - - - - - - - - -
                           June 30, 1995
Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Donnell Gibson has filed a brief

as required by Anders v. California, 386 U.S. 738, 87 S. Ct.

1396, 18 L. Ed. 2d 993 (1967), and we have independently reviewed

counsel's brief and the record.   We find no nonfrivolous issue.

Accordingly, counsel is excused from further responsibilities

herein and the APPEAL IS DISMISSED.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.